378 U.S. 550 (1964)
GREEN ET AL.
v.
VIRGINIA.
No. 761.
Supreme Court of United States.
Decided June 22, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF APPEALS OF VIRGINIA.
Jack Greenberg, James M. Nabrit III and Roland D. Ealey for petitioners.
Reno S. Harp III, Assistant Attorney General of Virginia, for respondent.
PER CURIAM.
The petition for writ of certiorari is granted, the judgments are vacated and the case remanded to the Supreme Court of Appeals of Virginia for consideration in light of Peterson v. City of Greenville, 373 U.S. 244, and Robinson v. Florida, ante, p. 153.
MR. JUSTICE DOUGLAS would reverse outright on the basis of the views expressed in his opinion in Bell v. Maryland, ante, p. 242.